


To:
Terrapin Enterprises, Inc.
17 Carlton Road
Monsey, NY 10952



TERRAPIN ENTERPRISES, INC.
INVESTMENT CONFIRMATION


The undersigned, intending to be legally bound, hereby irrevocably subscribes
for and agrees to purchase ________ shares of the common stock of Terrapin
Enterprises, a Nevada corporation (the "Company"), for a purchase price of
$__________, or $0.025 per share. Simultaneous with the execution and delivery
of this confirmation to the Company, the undersigned is either delivering a
check made payable to “Terrapin Enterprises, Inc.” or sending a wire transfer
payment to the company’s escrow at:


Bank:
Phone:
ABA:  SWIFT:  ACH:
Master Escrow Account:
Account Name:
 
The undersigned acknowledges that he has received a copy of the prospectus of
the Company dated ________, 2006 filed with the Securities and Exchange
Commission (“Prospectus”) with respect to the offer and sale of the shares of
stock being purchased. The undersigned is not relying on the Company or its
affiliates with respect to economic considerations involved in this investment,
but has relied solely on its own advisors.


The undersigned further acknowledges that although the shares of common stock
being purchased from the Company are registered securities under the U.S.
Securities Act of 1933, as amended, there may be restrictions on the resale of
the shares imposed by the particular state law where the undersigned resides or
in a jurisdiction outside of the United States. Accordingly, the undersigned
will not offer to sell or sell the Shares in any jurisdiction unless the
undersigned obtains all required consents, if any.


The undersigned understands that an investment in the shares is a speculative
investment which involves a high degree of risk and the potential loss of his
entire investment. The undersigned is further aware that no federal or state
agency has (i) made any finding or determination as to the fairness of this
investment, (ii) made any recommendation or endorsement of the shares or the
Company, or (iii) guaranteed or insured any investment in the Shares or any
investment made by the Company. The undersigned understands that the price of
the stock purchased hereby bears no relation to the assets, book value or net
worth of the Company and was determined arbitrarily by the Company. The
undersigned agrees and acknowledges that it has read all the information
contained in the Prospectus, including without limitation, the Risk Factors
contained therein.
 

--------------------------------------------------------------------------------


 
Date: ______
 



Amount of Investment: $_______
Number of Shares: _______
     
1.
Print Full Name of Investor:
Individual:
   
 
   
First, Middle, Last
         
Partnership, Corporation, Trust, Custodial Account, Other:
         
 
   
Name of Entity
     
2.
Permanent Address of Investor:
 
   
 
     
3.
Name of Primary Contact Person:
 
 
Title:
       
4.
Telephone Number:
 
     
5.
E-Mail Address:
 
     
6.
Facsimile Number:
 
     
7.
Social Security or EIN of Investor:
(attach an executed Form W-8)
 
 



8.
Authorized Signatory:
 
 
Title:
 





If Investor is an entity, provide copy of Articles of Incorporation, Certificate
of Formation or other evidence of existence, as well as a copy of board
resolution or other evidence of authorization to purchase the shares of the
Company.
 

--------------------------------------------------------------------------------



